TYSON, J.
Prior' to the service of the writ of garnishment, the defendant had pledged with the garnishee-231 shares of stock in the Bessemer Land and Improvement Company as collateral security for a debt owing by him to the garnishee. This debt and the pledge was eAddenced by a written contract which authorized the *601garnishee to «ell the stock either at public or private-sale and to become the purchaser of it. It was also-agreed in June, 1894, between Berney, the defendant,, and the bank, the garnishee, that the bank would carry his indebtedness of $4,000 until the -stock pledged was of value sufficient to pay it.
After the service of the writ of garnishment the contract evidencing the debt and pledged was renewed several times. When the pledge was made the stock was only worth about $10 per share, or $2,810, which continued to be its value until May, 1895, when the stock advanced in price. On June 3, 1895, as the result of a conference between the officers of the bank, it was decided that the bank would take the stock in settlement of Berney’s indebtedness to it. This ivas done and Berney’s contract was cancelled and surrendered to him. The effect of this transaction was to' invest the-entire title to the stock in the bank and to divest Berney of all interest, right or title in it. It was in effect a sale by Berney to the bank of the stock. It is not pretended that the price paid to Berney was not fair and adequate.
It is true that shortly thereafter the bank sold 200 shares of the stock for more than enough to reimburse-it for the price it had paid Berney, realizing as a profit in the transaction $18.15 in money and thirty-one shares. This profit, it is needless to say, was the property of the bank and in no wise concerned Berney or the plaintiffs. Berney’s rights to the stock or any portion of it had been completely divested by the sale. His interest having been taken away, of necessity the plaintiff’s right to-condemn that interest was gone also.
It is of no consequence that the officers of the bank gratuitously gave to Berney this profit. The bank was-under no legal or moral obligation to do so. Being under no legal obligation to return to Berney this profit,, the plaintiffs cannot, of course, condemn it to the satisfaction of their writ.
The judgment is affirmed.